DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                         
This office is in response to amendment filed 3/7/2022.  Claims 1-20 remain pending with claims 1, 11 and 19 have been amended.                              

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.                     
In the remarks, Applicant one main argument.                   
Applicant respectfully disagrees that activities such as “browsing the web” and “merging virtual information the real world” constitute formulation of a task requirement.  Activities such as “browsing the web” and “merging virtual information the real world” may be actions taken to satisfy a task requirement, but they do not encompass formulation of the task requirement itself, as requirement by claim 1.  In other words, a “task requirement” concerns the characterization of something that needs to be done, whereas activities such as “browsing the web” and “merging virtual information the real world” are actions that might be performed to fulfill a task requirement.  For example, a user may browse the web using the Travers smart glasses and cell phone in a “hands free” mode (see Travers paragraph [0035]), but this just describes a user employing the cell phone/glasses combination in a hands-free mode – no task formulation by the cell phone/glasses combination is required.  Any task formulation related to browsing the web would be done by the user, rather than by the Traverse cell phone/glasses combination.  Similarly, a user may employ the Traverse cell phone/glasses combination to “merge virtual information the real world” (i.e., augmented reality or AR, as described at Travers [0029]).  But Travers does not teach or suggest any aspect of task formulation to use the cell phone/glasses combination to implement an AR mode – Travers merely states that “the Smart glasses 10 can incorporate sensor technology to provide an interactive environment that can merge virtual information with the real world.”                                   
This argument is not persuasive.  If Applicant does not agree that “browsing the web” and “merging virtual information with the real world” constituting formulation of a task requirement, then what is Applicant’s definition of “formulation of a task requirement”?  Furthermore, in order for the activities, “browsing the web” and “merging virtual information with the real world”, to be completed successfully, a lot of task formulations are done by its associated software programming routines/sub-routines as well as hardware circuitry (see sections [0035], [0036], [0029], [0032], [0038] – [0044], [0046], [0057], [0087]).  Cell phone/glasses combination or each individually are examples of hardware circuitry and software programming routines/sub-routines run by the hardware.                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Travers et al (US 2015/0340010), hereafter as Travers, in view of Tamayo et al (USPN 10,432,892), and hereafter as Tamayo.          
RE claims 1, 11 and 19, Travers discloses the invention substantially as claimed.                        

However, Travers does not specifically disclose that a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the headset display system to:  formulate a task requirement based on information associated with a user of the headset display system; search for and identify one or more wireless resources currently available to the remote host device; determine which of the identified one or more wireless resources are suitable for satisfying the task requirement; and utilize the determined one or more wireless resources to accomplish a task corresponding to the task requirement.                            
Tamayo teaches that a network-based operating environment 100 including a mobile phone 110A and some wearable devices and other devices 110B-110M connected together via network 115 to execute browser application to enable interaction between the computing devices 110A-110M, video session platform 120, and data stores 125 and 130 (see column 4 lines 27-53).  The network 115 can be a combination with wired or wireless communications (see column 4 lines 54-56).  The mobile phone 110A can include memory 205, processor 210, operating system 215, application 220, communication module 230 and GUI generation module 235 (see column 5 lines 60-67), wherein memory 205 may be used to store instructions for running one or more applications as well as to house all or some of the instructions needed to execute the functionality of operating system 215, application 220, communications module 230, and GUI generation module 235 (see column 6 lines 33-39).  The operating system 215 stored in the memory 205 can coordinate resources for multiple applications 220 that allow a user to access and interact with video session platform 120 (see column 6 lines 40-47).  For 
Travers and Tamayo are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Travers by including the teachings from Tamayo in order to enable people to conduct business in a face-to-face setting/experience over a video session with a representative.                           
RE claims 2 and 12, Travers in view of Tamayo disclose that wherein the information associated with the user comprises information associated with one or more actions performed by the user (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow user/wearer to manage, purchase and interface apps 74 between wearable smart glasses 10 and external device smartphone 40).                            
RE claims 3, 13 and 20, Travers in view of Tamayo disclose that wherein the one or more wireless resources comprise at least one entity, external to the headset display system, that performs at least one of (i) generate a physical informational parameter, (ii) generate a process result, (iii) perform a data processing task, and/or (iv) access a communication and/or information storage resource (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow user/wearer to manage, purchase and interface apps 74 between wearable smart glasses 10 and external device smartphone 40; and Tamayo, figures 1/2/3/4/5/6 and its associated depictions).                                
RE claim 4, Travers in view of Tamayo disclose that wherein the physical information parameter comprises one or more of (i) geo-location information, (ii) temperature information, (iii) weather condition information, (iv) time of day information, (v) seasonal condition, and (vi) traffic condition information (see Travers, figure 18E and sections [0029], [0038]; i.e., location relevant data, google map 
RE claim 5, Travers in view of Tamayo disclose that wherein the process result, and/or a result of the data processing, comprises one or more of (i) dictation, (ii) speech to text conversion, (iii) text to speech conversion, and (iv) language translation (see Tamayo, column 10 lines 56-67; i.e., translation module 345 to translate between Spanish and English, and vice versa).                     
RE claims 6 and 14, Travers in view of Tamayo disclose that wherein the computer code instructions further cause the headset display system to implement combining two or more of the physical information parameter, process result and/or a result of the data processing task (see Travers, figures 8/15/16/18B/18C/18D/18E and sections [0088], [0089], [0131], [0132], [0134]; i.e., allow user/wearer to manage, purchase and interface apps 74 between wearable smart glasses 10 and external device smartphone 40; and Tamayo, figures 1/2/3/4/5/6 and its associated depictions).                
RE claims 7 and 15, Travers in view of Tamayo disclose that wherein the determining is independent of other activities being undertaken by the user (see Travers, sections [0005], [0036], [0045] and figure 8).                                 
RE claims 8 and 16, Travers in view of Tamayo disclose that wherein the determining depends on other activities being undertaken by the user (see Travers, sections [0005], [0036], [0045] and figure 8).                                  
RE claims 9 and 17, Travers in view of Tamayo disclose that wherein the computer code instructions further cause the headset display system to implement a virtual video conferencing facility that presents video and audio information concerning one or more remote parties, to the user of the headset display system (see Tamayo, column 8 lines 47-57; i.e., video conference).               
RE claims 10 and 18, Travers in view of Tamayo disclose that wherein the virtual video conferencing facility is configured to facilitate annotations (see Tamayo, column 3 lines 14-23, column 6 .                            

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625           
                                                                                                                                                                                             

FFT
March 20, 2022